Citation Nr: 1445060	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  07-39 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating greater than 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Murray, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office RO) in Augusta, Maine that, in relevant part, granted an increase of the Veteran's PTSD rating from 30 percent to 50 percent, effective October 2, 2006, the receipt date for the claim for increase.

The Veteran properly appealed the claim to the Board and in an August 2009 decision, the Board denied entitlement to a rating greater than 50 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 memorandum decision, the Court vacated the August 2009 Board decision and remanded the matter to the Board.

In a subsequent August 2012 decision, the Board again denied entitlement to a rating greater than 50 percent for PTSD.  The Veteran once again appealed the Board's decision to the Court, and, in an April 2014 memorandum decision, the Court vacated the Board's decision and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this matter was remanded to the Board from the Court in April 2014.  Thereafter, in September 2014, the Veteran's accredited representative submitted additional argument asserting that the Veteran's disability had worsened in severity since his last examination, and requesting that the case be remanded for a new examination.

In light of the representative's argument, the Board finds that a remand is necessary to provide the Veteran with a new VA examination relating to his claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (citing 38 C.F.R. § 3.327(a) ) ("VA regulations specifically require the performance of a new medical examination . . . [when] 'evidence indicates there has been a material change in a disability or that the current rating may be incorrect.'").

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any updated VA treatment records reflecting further treatment for PTSD, and associate them with the claims file claims file (either electronically in Virtual VA file or in the paper claims file).
 
2. Afford the Veteran a new VA examination to determine the current severity of his service-connected PTSD.  All appropriate testing should be carried out, to include an interview and a comprehensive mental status examination.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's PTSD disorder and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning score should be assigned, and the examiner should explain the basis for such score.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3. Then, readjudicate the Veteran's claim.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



